Citation Nr: 1804434	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  13-19 044	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism prior to January 23, 2013. 

2.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea.

3.  Whether, effective August 27, 2007, termination of a 30 percent rating for restrictive lung disease was proper. 

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran had active service from June 1969 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2007 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2016, the Board denied a claim for increased rating for hypothyroidism disability, and remanded the issues of initial increased rating for sleep apnea, whether the termination of a 30 percent rating, effect August 27, 2007, for restrictive lung disease was proper, and entitlement to a TDIU. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

In a correspondence dated February 13, 2016, Veteran requested that his March 9, 2016, Board hearing be rescheduled because he was on a cruise.  This correspondence was not received by the RO until April 19, 2016, and it was not uploaded to the Veteran's electronic claims folder until after the Board's May 10, 2016 decision and remand was issued.  

In light of the Veteran's submission of a request to reschedule a hearing prior to the issuance of the May 2016 Board decision and remand, the May 2016 Board decision and remand is vacated.  

Accordingly, the May 10, 2016 Board decision and remand addressing the issues of higher evaluations for hyperthyroidism and sleep apnea disabilities and whether the termination of a 30 percent rating, effective August 27, 2007, for restrictive lung disease was proper, as well as entitlement to a TDIU, is vacated.





	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


